488 So.2d 925 (1986)
Wanita ROBINSON, Appellant,
v.
STATE of Florida, Appellee.
No. 85-1275.
District Court of Appeal of Florida, Fifth District.
May 29, 1986.
James B. Gibson, Public Defender, and Daniel Schafer, Asst. Public Defender, Daytona Beach, for appellant.
Jim Smith, Atty. Gen., Tallahassee, and Paula C. Coffman, Asst. Atty. Gen., Daytona Beach, for appellee.
DAUKSCH, Judge.
This is an appeal from a sentence imposing court costs, in addition to other penalties. The issue in this case is the same as that in Yost v. State, 489 So.2d 131 (Fla. 5th DCA 1986) so our disposition is the same. That portion of the judgment imposing court costs is reversed, the rest of the judgment is affirmed and we certify to the Supreme Court the following question is of great public importance.
DOES THE APPLICATION OF SECTION 27.3455, FLORIDA STATUTES (1985) TO CRIMES COMMITTED PRIOR TO THE EFFECTIVE DATE OF THE STATUTE VIOLATE THE EX POST FACTO PROVISIONS OF THE CONSTITUTIONS OF THE UNITED STATES AND OF THE STATE OF FLORIDA, OR DOES THE STATUTE MERELY EFFECT A PROCEDURAL CHANGE AS IS PERMITTED UNDER STATE V. JACKSON, 478 So.2d 1054 (Fla. 1985)?
AFFIRMED in part; REVERSED in part.
COBB, C.J., and ORFINGER, J., concur.